Name: Commission Regulation (EC) No 1854/2001 of 20 September 2001 amending the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32001R1854Commission Regulation (EC) No 1854/2001 of 20 September 2001 amending the export refunds on syrups and certain other sugar sector products exported in the natural state Official Journal L 253 , 21/09/2001 P. 0021 - 0022Commission Regulation (EC) No 1854/2001of 20 September 2001amending the export refunds on syrups and certain other sugar sector products exported in the natural stateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular the third indent of Article 27(5) thereof,Whereas:(1) The refunds on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 1735/2001(2).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1735/2001 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The refunds to be granted on the products listed in Article 1(1)(d), (f) and (g) of Regulation (EC) No 1260/2001, exported in the natural state, as fixed in the Annex to Regulation (EC) No 1735/2001 are hereby altered to the amounts shown in the Annex hereto.Article 2This Regulation shall enter into force on 21 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 234, 1.9.2001, p. 28.ANNEXto the Commission Regulation of 20 September 2001 amending the export refunds on syrups and certain other sugar products exported in the natural state>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).